Citation Nr: 1618312	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1991 to October 1992. 
This matter initially came before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In April 2012 and November 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A new VA examination and opinion is necessary in order to decide the Veteran's claim.  In November 2014, the Board requested that a VA examiner provide an opinion on whether the Veteran's current skin disability had its onset during service or was otherwise related to service.  Previously, in April 2014, a VA examiner had concluded that the Veteran's acne had pre-existed his service and was not aggravated by his service.  

The Board pointed out that because the Veteran's entrance examination was not of record, the presumption of soundness applied and requested a medical opinion on the theory of direct service connection.  Given this request, it appears that the Board in November 2014 reached the conclusion that the presumption of soundness was not rebutted.  The Board will not disturb this finding, as it is favorable to the Veteran.

In February 2015, the same (April 2014) VA examiner reviewed the file, including new private treatment records, and stated only that the prior opinion remained unchanged.  Such is not responsive to the Board's remand.  Accordingly, remand for a new opinion is necessary.

In that regard, in December 2013, the Veteran submitted a note that raises a claim for service connection for acne as secondary to his service-connected schizoaffective disorder.  The writer of the note points to the rating criteria under which the Veteran's psychiatric disorder is rated as 70 percent disabling and that includes consideration of "neglect of personal hygiene."  The contention appears to be that the Veteran's schizoaffective disorder has caused or aggravated his acne.  Additionally, in February 2016, the Veteran submitted a statement from his private physician that the stress of the Veteran's military service caused his acne.  An opinion as to the contention should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA or non-VA treatment for his skin disability, records of which remain outstanding.  Provide the Veteran with any necessary releases, obtain these records, and associate them with the record.  

2.  Please provide a medical opinion (with examination only if deemed necessary by the opinion provider) to assess the etiology of the Veteran's skin disorder, diagnosed as acne, seborrheic dermatitis, tinea versicolor, and folliculitis.  The opinion provider should review the claims file.  A full and well-reasoned rationale must be provided for all opinions reached.  The opinion provider should address the following:

a)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that a current skin disability, to specifically include acne, seborrheic dermatitis, tinea versicolor, rosacea, and/or folliculitis is related to his service, to include stress experienced in service?  The opinion provider must take as fact that the Veteran's skin was in sound condition upon entry into service and that his acne is not considered to have pre-existed his service.  The opinion provider should also consider and discuss as necessary the private February 2016 medical opinion that the stress of the Veteran's military service caused his acne.

b)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current acne, rosacea, seborrheic dermatitis, tinea versicolor, and/or folliculitis was caused by his service-connected schizoaffective disorder due to neglect of personal hygiene or related stress?

c)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current acne, rosacea, seborrheic dermatitis, tinea versicolor, and/or folliculitis was aggravated (permanently worsened) by his service-connected schizoaffective disorder due to neglect of personal hygiene or related stress?

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




